 



Exhibit 10.73.2
SECOND LEASE MODIFICATION AGREEMENT
THIS LEASE MODIFICATION AGREEMENT dated for reference the 1st day of April,
2006. In Pursuance of the Land Transfer Form Act, Part 2
BETWEEN:
855 HOMER STREET INC.
1100 – 505 Burrard Street
Vancouver, B.C.
V7X 1M5)
(the “Landlord”)
AND:
BUSINESS OBJECTS CORP.
840 Cambie Street
Vancouver, B.C.
V6B 4J2
(the “Tenant”)
AND:
BUSINESS OBJECTS AMERICAS
3030 Orchard Parkway
San Jose, California
U.S.A. 95134
(the “Indemnifier”)
WHEREAS:

A.   By a lease dated December 23, 2004, and modified by a lease modification
agreement dated September 15, 2005 (together the “Lease”) between the Landlord
and the Tenant, the Tenant leased premises on lands legally described as:

Parcel Identifier: 017-524-695
Strata Lot 2, District Lot 541, Strata Plan LMS156,
together with an interest in the common property to the unit entitlement of the
strata lot as shown on Form 1
(the “Lands”).

B.   The Lease commenced on May 1, 2005, and the initial term of the Lease
terminates on April 30, 2015.

 



--------------------------------------------------------------------------------



 



C.   The Landlord and the Tenant have agreed to modify the Lease to include
additional premises on the terms and conditions set forth in this agreement (the
“Agreement”).   D.   The Indemnifier is a party to the Lease and has consented
to the modification of the Lease on the terms set out in this Agreement.

NOW THEREFORE in consideration of the sum of $10.00 paid by each party to each
of the other parties and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the Landlord and the
Tenant covenant and agree that:

1.   DEFINITIONS       In this Agreement:

  (a)   “Additional Premises” means that area adjacent to the Original Leased
Premises shown cross-hatched on the plan attached as Schedule “A” hereto,
consisting of the Additional Premises Area;     (b)   “Additional Premises
Additional Rental” means that portion of Additional Rental that the Tenant is
obligated to pay under the Lease in relation to the Additional Premises;     (c)
  “Additional Premises Area” means 23,069 square feet of rentable area on the
second (2nd) floor of the Building;     (d)   “Additional Premises Minimum
Rental” means that portion of Minimum Rental that the Tenant is obligated to pay
under the Lease in relation to the Additional Premises as specified in clause 4
of this Agreement;     (e)   “Additional Premises Minimum Rental Free Period”
means the period from August 1, 2006 to August 31, 2006;     (f)   “Additional
Premises Rental” means that portion of Rental that the Tenant is obligated to
pay under the Leas in relation to the Additional Premises;     (g)   “Additional
Premises Rental Free Period” means the period from June 1, 2006 to July 31,
2006;     (h)   “Additional Premises Term” means the period commencing on the
Effective Date and terminating April 30, 2015, as such term may be renewed
pursuant to the Lease;     (i)   “Effective Date” means June 1, 2006;     (j)  
“Fixturing Period” means April 1, 2006 to May 31, 2006;     (k)   “Lease” means
the Lease referred to in Recital A above, and from and after the Effective Date
means the Lease as modified by this Agreement;     (l)   “Original Leased
Premises” means the premises demised to the Tenant under the Lease;

    and other words which are capitalized herein will have the meanings given to
them in the Lease, or in this Agreement if defined in this Agreement.

2



--------------------------------------------------------------------------------



 



2.   DEMISE       The Landlord hereby demises and leases to the Tenant, and the
Tenant hereby leases and takes from the Landlord, the Additional Premises for
the Additional Premises Term.   3.   MODIFICATION

  (a)   From and after the Effective Date, the Lease will be modified to include
the Additional Premises for the Additional Premises Term as set out in this
Agreement and, except for the payment of Minimum Rental for the Additional
Premises, all provisions of the Lease will apply to the Additional Premises as
they do to the Original Leased Premises, and all references in the Lease to
“Premises” will include the Original Leased Premises and the Additional
Premises.     (b)   For the purposes of any right of renewal contained in the
Lease, including the determination of the rental rate during any such renewal
term, the Original Leased Premises and the Additional Premises shall be
considered as one premises and any right of renewal exercised by the Tenant must
be exercised with respect to both the Original Leased Premises and the
Additional Premises.   4. MINIMUM RENTAL     The Tenant will pay to the
Landlord, during the Additional Premises Term (but excluding the Additional
Premises Rental Free Period and the Additional Premises Minimum Rental Free
Period), additional Minimum Rental (“Additional Premises Minimum Rental”) for
the Additional Premises, monthly in advance on the first day of each calendar
month, from the Effective Date to and including April 1, 2015 the sum of $16.00
per square foot of Additional Premises Area per annum. Additional Premises
Minimum Rental will be treated for all purposes under the Lease as Minimum
Rental for the Additional Premises during the Additional Premises Term and any
renewal thereof in accordance with the Lease and this Agreement. For greater
certainty, the Tenant is not required to pay Additional Premises Rental during
the Additional Premises Rental Free Period. The Tenant is also not required to
pay Additional Premises Minimum Rental but must pay Additional Premises
Additional Rental during the Additional Premises Minimum Rental Free Period.  
5. TENANT IMPROVEMENTS     The Tenant, at its cost, will be responsible for all
work required to fixture the Additional Premises for the Tenant’s intended use.
Provided that prior to installing any such improvements or fixtures the Tenant
shall have received approval of the same in writing from the Landlord, such
approval not to be unreasonably refused by the Landlord.   6. FIXTURING PERIOD  
  The Tenant shall have possession of the Leased Premises for the Fixturing
Period for the purpose of fixturing the Additional Premises. Notwithstanding any
other provision of this Agreement and the Lease, the Tenant shall not be
required to pay any Rental for the Additional Premises during the Fixturing
Period. In the event the Tenant completes its fixturing of the Additional
Premises prior to the end of the Fixturing Period, the Tenant may occupy and
open for business in the Additional Premises prior to the Effective Date, but
the Tenant’s obligation to pay Rental for the Additional Premises shall not
begin until the Effective Date. Except with respect to the payment

3



--------------------------------------------------------------------------------



 



  of Rental for the Additional Premises during the Fixturing Period, the Tenant
shall be bound by all terms and conditions of this Agreement and the Lease
during the Fixturing Period.   7. DEMOLITION ALLOWANCE     Subject to the
provisions of this section 7, and on the basis of the Landlord’s representation
that the following areas have been calculated in accordance with BOMA, and
provided the Landlord delivers to the Tenant surveyed plans showing the
calculation in accordance with BOMA, the Landlord shall pay to the Tenant an
allowance (the “Additional Premises Demolition Allowance”) calculated on an
amortized basis of $1.87 per square foot of the actual useable area of the
Additional Premises Area being an amount equal to $43,139.03. It is expressly
understood and agreed that the Additional Premises Demolition Allowance is to be
paid for the purpose of reimbursing the Tenant for the demolition work to be
carried out by the Tenant on the Additional Premises (the “Additional Premises
Demolition Work”). Provided the Tenant is not then in breach of the Lease and
this Agreement, and further provided that the Tenant is occupying all of the
fourth and fifth floors of the Building, the Additional Premises Demolition
Allowance shall be paid by the Landlord after the last to occur of the
following:

  (a)   the receipt by the Landlord from the Tenant of a statutory declaration
executed no less than sixty (60) days after completion of the Additional
Premises Demolition Work stating that there are no claims of builders’ lien or
other liens or encumbrances affecting the Additional Premises with respect to
work, services, materials and equipment relating to the Additional Premises, and
that the Tenant’s designers, contractors, subcontractors, works, and suppliers
of materials and equipment have been paid in full for all work and services
performed and materials and equipment supplied by them on or to the Additional
Premises;     (b)   receipt by the Landlord of a copy of this Agreement duly
executed by the Tenant; and     (c)   receipt by the Landlord of a written
notice requesting payment of the Additional Premises Demolition Allowance.

    The Landlord agrees that any portion of the Additional Premises Demolition
Allowance not applied by the Tenant to reimbursement of the Additional Premises
Demolition Work may be used by the Tenant as a credit against the Rental owing.

8.   TENANT IMPROVEMENT ALLOWANCE       Subject to the provisions of this
section 8, the Landlord shall pay to the Tenant an allowance (the “Additional
Premises Tenant Improvement Allowance”) calculated on an amortized basis of
$23.39 per square foot of the Additional Premises Area being an amount equal to
$539,583.91. It is expressly understood and agreed that the Additional Premises
Tenant Improvement Allowance is to be paid for the purpose of reimbursing the
Tenant for a portion of its out of pocket expenses in completing the Tenant’s
Work in the Additional Premises, and fully equipping the Additional Premises
with all trade equipment, lighting fixtures, furniture and operating equipment,
installing appropriate signage and moving into the Additional Premises. Provided
the Tenant is not then in material breach of this Agreement, the Additional
Premises Tenant Improvement Allowance shall be paid by the Landlord on a monthly
draw basis to the Tenant upon receipt by the Landlord of a statutory declaration
stating that there are no claims of builders’ lien or other liens or
encumbrances affecting the Additional Premises with respect to work, services,
materials and equipment relating to the Additional Premises, and that the
Tenant’s designers, contractors, subcontractors, works, and suppliers of
materials and

4



--------------------------------------------------------------------------------



 



    equipment have been paid in full for all work and services performed and
materials and equipment supplied by them on or to the Additional Premises.
Notwithstanding the foregoing, the Landlord shall not be obligated to pay the
Additional Premises Tenant Improvement Allowance until the Tenant has executed
and delivered a copy of this Agreement. The Landlord shall be permitted to set
off and deduct from the Additional Tenant Improvement Allowance any outstanding
amounts owing by the Tenant to the Landlord pursuant to the Lease or this
Agreement, provided that the Tenant is first given forty eight (48) hours notice
with respect to such outstanding amounts in order to remedy such breach.   9.  
AREA OF LEASED PREMISES       The parties agree and acknowledge that as and from
the Effective Date the Area of Leased Premises consists of a total rentable area
of 94,135 square feet consisting of:

  (a)   23,069 square feet (2nd floor);     (b)   23,082 square feet (3rd
floor);     (c)   23,130 square feet (4th floor);     (d)   21,802 square feet
(5th floor); and     (e)   3,052 square feet (6th floor).

10.   CONTINUING EFFECT       This Agreement as and from the date hereof will be
read and construed along with the Lease and treated as a part thereof; and the
Lease, as hereby modified, will continue to be of full force and effect; and the
Landlord and Tenant confirm and ratify the Lease as hereby modified.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

5



--------------------------------------------------------------------------------



 



11.   ENUREMENT       This Agreement will enure to the benefit of and be binding
upon each of the Landlord and the Tenant and their respective successors and
permitted assigns.

IN WITNESS WHEREOF the Landlord, the Tenant and the Indemnifier have executed
this Agreement as of the date first above written.

                      855 HOMER STREET INC.       (LANDLORD)    
 
                   
Per:
  /s/ Suki Sekhon                                    Authorized Signatory      
     
 
  Print Name:   Suki Sekhon            
 
                   
 
                    BUSINESS OBJECTS CORP.       (TENANT)    
 
                    Per:   /s/ Susan J. Wolfe                                  
Authorized Signatory            
 
  Print Name:   Susan J. Wolfe            
 
                    BUSINESS OBJECTS AMERICAS       (INDEMNIFIER)    
 
                    Per:   /s/ James R. Tolonen                                
  Authorized Signatory            
 
  Print Name:   James R. Tolonen            

6



--------------------------------------------------------------------------------



 



SCHEDULE “A”
PLAN OF ADDITIONAL PREMISES AREA
(MAP) [f22708f2270801.gif]

7